HEALY, Circuit Judge
(concurring in the result).
I concur in the affirmance of the judgment of dismissal.
*746The complaint presented ■ no substantial claim of deprivation of civil rights and no extraordinary circumstances justifying equitable intervention by a federal court. The constitutional question sought to be litigated here might with equal effectiveness and greater propriety be litigated in the pending proceeding in the state court, where the right exists of ultimate review in the Supreme Court of the United States.